[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Appeal dismissed.  O'Neill, J., dissents.  See Memorandum Opinion and Judgment Entry.  [CHRISTLEY] (NADER) (O'NEILL)
 APPELLATE PROCEDURE:
A notice of appeal filed in a civil case after the expiration of the thirty-day period provided by App.R. 4(A) must be dismissed for lack of jurisdiction unless the appellant attaches an affidavit from the trial court clerk stating that service was not perfected pursuant to App.R. 4(A).  See Loc.R. 5(B) of the Eleventh District Court of Appeals.